Citation Nr: 1020978	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus. 

2.  Entitlement to service connection for coronary artery 
disease including residuals of heart attacks.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to February 
1972 with additional service in the U.S. Naval Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference 
from the RO in May 2009.   A transcript of the hearing is 
associated with the claims file. 

In June 2009, the Board denied service connection for 
diabetes mellitus and coronary artery disease.  The Veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a January 2010 Order, the Court granted a Joint Motion for 
Remand to perform additional evidentiary development.  

In April 2010, the Veteran submitted to the Board additional 
relevant evidence and waived consideration of the evidence by 
the agency of original jurisdiction.  The appeal is now 
before the Board for adjudication. 

The appeal is REMANDED to the RO.   


REMAND

The Veteran served as a seaman in the U.S. Navy.  He contends 
that his diabetes mellitus is related to exposure to 
herbicide during his service aboard USS Niagara Falls (AFS-3) 
in harbors and coastal waters of the Republic of Vietnam.  He 
contends that the duties included visitation ashore.  He 
contends that his current heart disease including residuals 
of two myocardial infarctions is related to herbicide 
exposure or, alternatively, as secondary to diabetes 
mellitus.

In a January 2010 Order and Joint Motion for Remand, the 
Court directed the Board to obtain the deck logs for USS 
Niagara Falls (AFS-3) for the periods identified by the 
National Personnel Records Center as times when the ship was 
in "official waters of the Republic of Vietnam.  Those 
periods were: June 20 to July 7, 1971, July 19 through July 
29, 1972, August 11 through August 19, 1971, September 2 
through September 10, 1971, and September 19 to September 28, 
1971.  In correspondence in April 2010, the Veteran noted 
that he had obtained these deck logs.  However, he submitted 
to the Board copies of the ship's deck logs only for the 
periods of June 24-26, July 22-26, August 14-16, September 7-
8, and September 23-25, 1971.  The Veteran also submitted 
histories of the bases at Da Nang and Cam Ranh Bay obtained 
from a commercial internet site.  The history of the base at 
Da Nang included a note that the facility had three piers 
that could accommodate deep draft vessels.  

As VA has not obtained the deck logs for the entire periods 
of time specified in the Joint Motion, the Board has no 
discretion and must remand this matter for compliance with 
the Court's October 2006 order granting the parties' joint 
motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 
(2006) (holding that the duty to ensure compliance with the 
Court's order extends to the terms of the agreement struck by 
the parties that forms the basis of the joint motion to 
remand).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate federal 
agency the deck logs of the USS Niagara 
Falls (AFS-3) for the following periods 
of time: June 20 to July 7, 1971, July 19 
through July 29, 1972, August 11 through 
August 19, 1971, September 2 through 
September 10, 1971, and September 19 to 
September 28, 1971.  Associate all 
material received with the claims file.  
Review the logs to determine whether the 
Veteran performed duty or visitation in 
Vietnam.  

2.   Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for service 
connection for type II diabetes mellitus 
and for coronary artery disease including 
residuals of heart attacks.  If either 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the appellant with 
the development of his claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


